Case: 1:18-cv-03757 Document #: 133 Filed: 03/19/21 Page 1 of 1 PageID #:1428

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Margarito Castanon Nava, et al.
                                            Plaintiff,
v.                                                       Case No.: 1:18−cv−03757
                                                         Honorable Rebecca R. Pallmeyer
Department of Homeland Security, et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 19, 2021:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: The parties have
been engaged in settlement efforts for some time and have therefore not completed
briefing of the class certification motion. That motion [101] is stricken without prejudice
to renewal. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
